Citation Nr: 0524075	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  04-41 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in VA Medical 
Center, Muskogee, Oklahoma


THE ISSUE

Entitlement to payment of unauthorized medical expenses 
incurred in conjunction with treatment at a private hospital 
in August 2003.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty from January 1949 to 
October 1953.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Department of Veterans Affairs (VA) Medical Center (VAMC).  A 
notice of disagreement was received in August 2004, a 
statement of the case was issued in October 2004 and a 
substantive appeal was received in December 2004.  

The appeal is REMANDED via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Board notes that the veteran has filed a claim for 
reimbursement of medical expenses for medical care received 
at a private hospital on August 3, 2003.

Under 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120, VA can make 
reimbursement for medical expenses incurred at a non-VA 
facility, without prior authorization, if care was rendered 
to a veteran for a service-connected disability, for a non-
service connected disability associated with and held to be 
aggravating a service-connected disability, or for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability, provided that:  
care or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or health 
and VA or federal facilities were not feasibly available and 
an attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.

The Board notes that the veteran's claim was denied by the 
VAMC because it determined that the veteran's medical 
situation on August 3, 2003 was not a "medical emergency" 
as defined by the relevant regulations and because it 
determined that VA facilities were feasibly available to 
provide the care needed by the veteran.  Unfortunately, the 
VAMC provided no details or rationale to support these 
conclusions.  As the question of whether or not the veteran's 
medical condition on August 3, 2003 was a "medical 
emergency" as defined by the regulations, the Board believes 
this question is medical in nature and should be addressed by 
a VA physician.  

Moreover, the Board believes that additional information is 
needed before it can make a determination about whether or 
not VA facilities were feasibly available to the veteran on 
August 3, 2003, such as the name of the nearest VA medical 
facility that was open on the day of the veteran's accident 
(the Board notes that the accident occurred on a Sunday and 
that the veteran contends that the VA facility was closed on 
that day) that could have provided the type of medical care 
required by the veteran and the distance from the veteran's 
home to such facility.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The VAMC should identify the VA 
medical facility nearest to the veteran's 
home that was open on August 3, 2003 
(noting that it was a Sunday).  The VAMC 
should determine how far this facility is 
from the veteran's home in terms of 
approximate miles as opposed to the 
private facility that treated the veteran 
on August 3, 2003.  All of this 
information should be documented in the 
claims file.

2.  The claims file should then be 
forwarded to an appropriate VA physician 
for review.  After reviewing the claims 
file, the VA physician should offer an 
opinion as to whether it was at least as 
likely as not (a 50% or higher degree of 
probability) the veteran's medical 
condition on August 3, 2003, was of such 
a nature that delay in obtaining 
treatment would have been hazardous to 
life or health.  The VA physician should 
also offer an opinion as to whether a VA 
facility was feasibly available to the 
veteran on August 3, 2003, based on the 
urgency of the veteran's medical 
condition and the relative distance of 
the travel involved or based on the 
nature of the treatment.  

3.  After undertaking any additional 
development, which the VAMC may deem 
necessary, the VAMC should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




